Citation Nr: 0607147	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-22 869	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to service connection for 
renal involvement with microalbuminuria and hypertension as 
secondary to service-connected Type 2 diabetes.

3.  Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
and 38 C.F.R. § 3.350(i)(1).

4.  Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to an evaluation of 100 
percent for coronary artery disease, status post coronary 
artery bypass graft surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969, with service in the Republic of Vietnam from 
June 1967 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 2000 and January 2005 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  Official service documents do not show that the veteran 
engaged in combat.

2.  Inasmuch as the veteran has on more than one occasion 
presented false or fraudulent documents in support of his 
claim for compensation for PTSD, his statements as to in-
service events and post-service symptoms are entitled to no 
credibility or probative value.

3.  There is no credible evidence supporting any of the 
claimed stressors, several of which, if true, would 
constitute criminal acts.

4.  There is no competent evidence dated earlier than October 
1, 2004, which would tend to link renal involvement with 
microalbuminuria and hypertension to the service-connected 
Type 2 diabetes.

5.  The veteran did not have a service-connected disability 
rated as total and additional service-connected disability or 
disabilities independently ratable at 60 percent or more 
prior to October 1, 2004.

6.  A VA examining physician who evaluated the veteran's 
coronary artery disease on October 1, 2004, found that a 
workload of 3 METs resulted in weakness and fatigue; no such 
findings are contained in any medical records prior to this 
date.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to service connection for 
renal involvement with microalbuminuria and hypertension as 
secondary to service-connected Type 2 diabetes is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

3.  Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i)(1) is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.401(a) (2005).

4.  Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to an evaluation of 100 
percent for coronary artery disease, status post coronary 
artery bypass graft surgery, is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits 
are set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The veteran's claim for service connection for 
PTSD was received in February 1999 and the RO informed him in 
a letter dated in April 1999 as to the types of evidence and 
the information needed to substantiate his claim.  His claim 
for service connection for PTSD was denied by a rating 
decision dated in March 2000.  The statement of the case 
dated in September 2000, the supplemental statements of the 
case dated in November 2000 and June 2005, and the letters 
dated in March 2001, May 2003, and June 2005, satisfy the 
duty to notify provisions.  Service medical and personnel 
records have been obtained, information as to alleged 
stressors has been obtained from the service department, and 
the veteran has been accorded an examination for disability 
evaluation purposes.  There is no indication in the record 
that additional evidence relevant to the issue of service 
connection for PTSD is available and not part of the claims 
file.  Consequently, the Board finds that VA has met the 
duties to notify and assist as to this issue.  While the 
initial denial of these claims was in March 2000, the claim 
was readjudicated after appropriate notice was provided the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran as to this issue, the 
Board finds that error to be harmless.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

With regard to the issues of entitlement to earlier effective 
dates for a grant of entitlement to service connection for 
renal involvement with microalbuminuria and hypertension and 
for a grant of entitlement to an evaluation of 100 percent 
for coronary artery disease, no further action is required to 
comply with the duty to notify and assist regulations with 
regard to these "downstream" issues because notice letters 
furnished to the veteran in March 2001, October 2003, and 
January 2004 by the RO prior to the rating actions which 
granted entitlement to service connection for coronary artery 
disease and for renal involvement with microalbuminuria and 
hypertension satisfactorily complied with the requirements of 
38 U.S.C. § 5103(a).  See VAOPGCPREC 8-2003 (Dec. 22, 2003) 
(If, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement which raises a new issue, 
38 U.S.C. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.)  VA has fulfilled the 
duty to assist with regard to these claims.  VA obtained 
copies of pertinent post-service medical treatment records 
which he identified.  The veteran and his representative have 
not identified any existing additional evidence which might 
be pertinent to the earlier effective dates claims denied by 
this decision.  In a statement received in August 2005, the 
veteran stated that he had no more evidence to submit in 
support of his claims on appeal.  Therefore, the Board finds 
that further assistance with regard to the earlier effective 
date issues is not required and that those issues are ready 
for appellate review.  

With regard to the issue of entitlement to earlier effective 
date for the grant of entitlement to special monthly 
compensation, no further action is required to comply with 
the VCAA and the implementing regulations with regard to that 
claim because there is a lack of entitlement under the law to 
any effective date earlier than October 1, 2004, for the 
grant of entitlement to special monthly compensation.  See 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.)  

I. Legal Criteria

A. Service Connection 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2005). 

38 U.S.C. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" depends on the facts in each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case and assessment of the credibility, probative 
value, and relative weight of the evidence.  Any evidence 
which is probative of the fact that a veteran engaged in 
combat with the enemy may be used by a veteran to support an 
assertion that he engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  "Negative" evidence 
regarding the issue of whether a veteran engaged in combat 
will ordinarily consist of the veteran's service records and, 
in some cases, those records will not affirmatively or 
conclusively establish that the veteran did not engage in 
combat.  However, the absence from a veteran's service 
records of any ordinary indicators of combat service may, in 
appropriate cases, support a reasonable inference that the 
veteran did not engage in combat with the enemy, and records 
reasonably supporting such an inference may properly be 
considered "negative evidence" even though they do not 
affirmatively show that the veteran did not engage in combat.  
However, the basis for drawing any such inference should be 
clearly explained in a decision.  The benefit-of-the-doubt 
rule in 38 U.S.C. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  VAOPGCPREC 12-99 (October 18, 1999).


B. Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2005).

The effective date of an award of housebound benefits shall 
be the date of receipt of claim or the date entitlement 
arose, except as provided in 38 C.F.R. § 3.400(o)(2).  
However, when an award of compensation based on an original 
claim or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional compensation 
payable by reason of need for housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.401(a) (2005).

C.  Claims

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or the duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2005).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  Rodriguez v. 
West, 189 F.3d 1351, 1353-4 (1999).  The Federal Circuit 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 
38 C.F.R. § 3.155(a) refers to "an informal claim", it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing".

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a). Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  These 
provisions apply only when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).


C. Entitlement to Special Monthly Compensation

Special monthly compensation is payable if a veteran has a 
service-connected disability rated as total [100 percent 
disabling] and has additional service-connected disability or 
disabilities independently ratable at 60 percent or more 
which are separate and distinct from the 100 percent service-
connected disability and involve different anatomical 
segments or bodily systems.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i)(1) (2005).   

D.  Entitlement to Evaluation of 100 Percent for Coronary 
Artery Disease

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

38 C.F.R. § 4.104, Diagnostic Code 7005, pertaining to 
coronary artery disease, provides that an evaluation of 100 
percent is warranted for documented coronary artery disease 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or;  left ventricular dysfunction with 
an injection fraction of less than 30 percent.

Note (2) to 38 C.F.R. § 4.104, Schedule of ratings - 
cardiovascular system, states that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) which results in dyspnea, fatigue, angina, dizziness, 
or syncope may be used. 

E. Competent Medical Evidence  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).


II. Factual Background and Analysis

A. Service Connection for PTSD

VA psychiatrists who evaluated and treated the veteran during 
periods of VA hospitalization in September 1999 and December 
1999 and VA psychologists who conducted mental disorders 
examinations of the veteran in June 1999 and in April 2005 
diagnosed the Axis I disorder of PTSD based on the veteran's 
account of stressful incidents and experiences during combat 
with the enemy in Vietnam.

The copy of the veteran's DD [Department of Defense] Form 214 
received from the National Personnel Records Center (NPRC) 
shows that he had four months and five days of foreign 
service and that his [military occupational] specialty number 
and title were 36K20, field wireman.  This DD Form 214 does 
not show that the veteran received any combat awards or 
citations.  However, this document notes that the veteran was 
separated from service on temporary records and the veteran's 
DA [Department of the Army] Form 20, service personnel 
record, shows a date of his military occupational specialty 
of field wireman as "1 Feb. 68" and a prior military 
occupational specialty of "Lt. Wpns. Inf." [light weapons, 
infantry].  

In February 2001, in support of his appeal, the veteran 
submitted a "buddy statement" by a man who stated that he 
served in the US Army with the veteran during basic training 
and advanced infantry training in 1967 at Fort Polk, 
Louisiana, and then in Vietnam.  He stated that in Vietnam he 
was not assigned to the same unit as the veteran but they 
were in the same brigade and met "in the field" on several 
occasions after they and their companies had been in fire 
fights with the Vietcong.  The writer of this buddy statement 
said that the veteran "was in combat" in Vietnam.  However, 
no information was provided which would tend to verify any of 
the veteran's specific claimed in-service combat stressors.

After receiving from the veteran several statements 
describing claimed in-service stressors in Vietnam, the RO 
requested that the US Army and Joint Services Records 
Research Center (JSRRC) attempt to verify the veteran's PTSD 
stressors by research of official military records.  In March 
2005, the JSRRC reported to VA that official US Army records 
showed that the veteran was assigned to Headquarters and 
Headquarters Company (HHC), 1st Battalion, 35th Infantry (1st 
Bn, 35th Inf), from August 24, 1967, to September 10, 1967, 
when he was reassigned to Company B (Co B), 1st Bn, 35th Inf, 
and that he departed Vietnam on Emergency Leave enroute to 
Travis Air Force Base on October 12, 1967, and did not return 
to the unit.  It can be seen from official Army records that 
during his time in Vietnam the veteran was assigned to a 
headquarters company, the members of which were unlikely to 
have engaged in combat with the enemy, except for his last 32 
days in Vietnam before he departed for the Continental United 
States.  

Although the JSRRC reported that the 1st Battalion, 35th 
Infantry conducted extensive search and destroy operations, 
ambushes, sweeps, and night patrols and had contacts with the 
enemy, and that the veteran had a primary military 
occupational specialty of infantryman, the JSRRC did not 
verify any of the veteran's specific claimed in-service 
combat stressors. 

The buddy statement submitted in support of the veteran's 
claim does tend to show that the veteran engaged in combat 
with the enemy in Vietnam.  The DA Form 20 entry showing that 
the veteran was an infantryman in Vietnam for about one month 
and the information from the JSRRC concerning combat 
activities by his battalion, which presumably included his 
unit of assignment, is considered "positive" evidence in 
support of his claim for service connection for PTSD.  

The veteran's service records do not affirmatively or 
conclusively establish that he did not engage in combat.  
However, the absence from a veteran's service records of any 
ordinary indicators of combat service support a reasonable 
inference that the veteran did not engage in combat with the 
enemy.  The absence of such indicators in the service records 
are considered "negative evidence" even though they do not 
affirmatively show that the veteran did not engage in combat.  

Of much greater significance in this case is the fact that 
the veteran submitted to VA in support of his claim for 
service connection for PTSD, evidently after learning of the 
significance of an award of the Combat Infantryman Badge 
(CIB) to such a claim, a photocopy of his DD Form 214, 
separation document, altered to show the award to him of the 
CIB for combat service in Vietnam.  The veteran did this more 
than once.  After the RO in the statement of the case dated 
in September 2000 detailed the numerous and obvious 
alterations which the veteran had made to a document issued 
by the Department of Defense, the veteran again submitted an 
altered copy of a service document in support of his claim.  
Therefore, it is clear that the appellant in this case 
submitted a false or fraudulent document in support of a 
claim for VA compensation benefits.  

Under a statute which applies to a certain category of VA 
claimants, 38 U.S.C.A. 
§ 6103(a), any person who knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Secretary, shall forfeit all rights, claims, and benefits 
under all laws administered by the Secretary.  Fraud is 
defined as an act committed in perpetration of one of the 
above-listed actions.  38 C.F.R. § 3.901.

While this statute does not apply to the veteran in this 
case, the statute illustrates the intent of Congress that 
submission of a fraudulent document in support of a claim for 
VA benefits should have significant adverse consequences.  
The Board is of the firm view that the consequence of the 
repeated submission of fraudulent documents in this case by 
the veteran must be a finding that he has forfeited any 
credibility that his own statements might otherwise have had.  
His submission of more than one fraudulent document in 
support of his claim also calls into question the validity of 
the buddy statement which he submitted in support of his 
claim.

Additionally, as the RO pointed out in the statement of the 
case, several of the stressors alleged by the veteran are 

somewhat incredulous and not readily 
believable when taken at face value.  In 
fact, most of what he says, if true, 
would be of a misconduct nature and it is 
questionable whether his claimed killing 
of captured people such as by beating one 
to death with a rifle could serve as the 
basis for a stressor for the purpose of 
establishing service connection for post 
traumatic stress disorder.

The veteran's submission of service documents that have 
obviously been altered reflects poorly upon his integrity and 
renders his statements unworthy of any credibility or 
probative value.  As noted above, several of the veteran's 
claimed combat stressors, including his killing a Vietnamese 
teenage boy when he was ordered to do so by an Army officer, 
would, if true, constitute criminal acts and are inconsistent 
with military practices.  In the absence of any independent 
evidence that would tend to support any of the alleged 
stressors, the Board finds that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy in Vietnam and that there is no 
credible supporting evidence that any of the claimed in-
service stressors occurred.  As a diagnosis of PTSD is based 
in great part upon the veteran's statements as to in-service 
stressors and current symptoms, none of which are entitled to 
any credibility or probative value, the Board concludes that 
the requirements for a grant of service connection for PTSD 
have not been met.  See 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

B. Claims for Earlier Effective Dates

The record reveals that the veteran did not file a claim of 
entitlement to service connection for renal involvement with 
microalbuminuria as secondary to service-connected Type 2 
diabetes or a claim of entitlement to service connection for 
hypertension as secondary to service-connected Type 2 
diabetes but rather claims for those benefits were inferred 
by the RO under the provisions of 38 C.F.R. § 3.157 upon 
review of a report of a VA heart examination which was 
performed on October 1, 2004, and review of an addendum to 
the examination report received from the examiner in December 
2004.

With regard to the veteran's claim for an earlier effective 
date for the grant of entitlement to service connection for 
renal involvement with microalbuminuria and hypertension as 
secondary to service-connected Type 2 diabetes, the Board 
first notes that the question of whether his service-
connected Type 2 diabetes caused or worsened any kidney 
disease/loss of kidney function and the question of whether 
his service-connected Type 2 diabetes caused or worsened 
hypertension were questions on which the only probative 
evidence had to be competent medical evidence.  Prior to a 
statement in December 2004 in an addendum to his examination 
report by the VA physician who conducted a heart examination 
of the veteran on October 1, 2004, that the veteran's 
service-connected Type 2 diabetes was poorly controlled and 
that the veteran's renal involvement with microalbuminuria 
was secondary to the disease of Type 2 diabetes, there was no 
competent medical evidence, such as a medical finding or 
medical opinion by a treating or examining physician, that 
Type 2 diabetes had caused or worsened renal involvement with 
microalbuminuria.  Therefore, entitlement to secondary 
service connection for renal involvement with 
microalbuminuria did not arise before October 1, 2004, the 
date which the RO assigned as the effective date of the grant 
of service connection for renal involvement with 
microalbuminuria.  Entitlement to an earlier effective date 
is not established because the effective date of the benefit 
may not be earlier than the date on which entitlement to the 
benefit arose.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).      

The Board notes that the RO assigned an effective date of 
October 1, 2004, for the grant of entitlement to service 
connection for hypertension as secondary to service-connected 
Type 2 diabetes based on the report of the VA heart 
examination on October 1, 2004, and the December 2004 
addendum to the examination report even though a review of 
the examination report and the addendum does not show that 
the examining physician stated in so many words that the 
veteran's service-connected Type 2 diabetes had caused or 
worsened his hypertension.  Nevertheless, because there is no 
competent medical evidence of record containing a medical 
finding or medical opinion that the veteran's service-
connected Type 2 diabetes had caused or was worsening his 
hypertension prior to October 1, 2004, entitlement to 
secondary service connection for hypertension did not arise 
before October 1, 2004, and so entitlement to an earlier 
effective date is not established because the effective date 
of the benefit may not be earlier than the date on which 
entitlement to the benefit arose.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).      
    
With regard to the veteran's claim for an earlier effective 
date for the grant of entitlement to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i)(1), the record reveals that the veteran 
did not file a claim for that benefit but rather, when rating 
action was taken by the RO in the January 2005 rating 
decision to grant an evaluation of 100 percent for coronary 
artery disease, status post coronary artery bypass graft 
surgery, effective October 1, 2004, because the veteran had 
service-connected disabilities other than coronary artery 
disease which were independently ratable at 60 percent and 
which were separate and distinct from the 100 percent 
service-connected disability of coronary artery disease and 
which involved different bodily systems, the RO, under the 
provisions of 38 C.F.R. § 3.157, inferred a claim for special 
monthly compensation and granted the benefit.  Entitlement to 
that benefit did not arise before October 1, 2004, the date 
on which the requirements of 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i)(1) for special monthly compensation were 
met, and entitlement to an earlier effective date is not 
established because the effective date of the benefit may not 
be earlier than the date on which entitlement to the benefit 
arose.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.401(a) (2005).      
    
With regard to the veteran's claim for an earlier effective 
date for the grant of entitlement to an evaluation of 100 
percent for coronary artery disease, status post coronary 
artery bypass graft surgery, the Board notes that the 
veteran's claim of entitlement to service connection for 
coronary artery disease was received on April 4, 2000, and 
granted by a rating decision in October 2004, which assigned 
an evaluation of 30 percent for coronary artery disease, 
status post coronary artery bypass graft surgery, effective 
March 8, 2000, the date of a claim by the veteran for service 
connection for Type 2 diabetes which the RO inferred to also 
be a claim for service connection for coronary artery 
disease, status post coronary artery bypass graft surgery, as 
secondary to Type 2 diabetes.  Prior to the January 2005 
rating decision which granted an evaluation of 100 percent 
for coronary artery disease, status post coronary artery 
bypass graft surgery, the veteran did not file a timely 
notice of disagreement with the 30 percent rating for that 
disability which had been assigned by the October 2004 rating 
action.  

The grant of an evaluation of 100 percent for coronary artery 
disease, status post coronary artery bypass graft surgery, by 
the January 2005 rating decision was based on a review of the 
report of the October 1, 2004, VA heart examination and of 
the examining physician's December 2004 addendum to his 
examination report which stated that, on October 1, 2004, the 
veteran was unable to complete an exercise stress test for 
medical reasons and that, based on that non-diagnostic test, 
on the veteran's records of treatment for coronary artery 
disease, and on a previous clinical examination of the 
veteran which he had performed, the examining physician 
estimated that the veteran's level of activity expressed in 
METs was equivalent to 3 METs.  This finding by the VA 
physician who had conducted the VA heart examination of the 
veteran on October 1, 2004, showed that the criteria of 
Diagnostic Code 7005 for an evaluation of 100 percent for 
coronary artery disease had been met as of the date of the 
examination.  

Because there is no medical evidence or medical finding of 
record showing that any of the rating criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 for an evaluation of 100 
percent for coronary artery disease were met prior to October 
1, 2004, it was not factually ascertainable prior to October 
1, 2004, that an increase in disability of the veteran's 
coronary artery disease sufficient to warrant assignment of a 
schedular evaluation of 100 percent had occurred.  
Entitlement to an earlier effective date for the grant of 
entitlement to an evaluation of 100 percent for coronary 
artery disease, status post coronary artery bypass graft 
surgery, is not established because entitlement to that 
benefit did not arise prior to October 1, 2004.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2005).

As the preponderance of the evidence is against the veteran's 
earlier effective date claims, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to service connection for 
renal involvement with microalbuminuria and hypertension as 
secondary to service-connected Type 2 diabetes is denied.

Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to special monthly 
compensation is denied.

Entitlement to an effective date earlier than October 1, 
2004, for a grant of entitlement to an evaluation of 100 
percent for coronary artery disease, status post coronary 
artery bypass graft surgery, is denied.    


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


